OPINION OF THE COURT
Per Curiam.
Respondent Everett Wolfe Gerson was admitted to practice in the First Department on November 30, 1953.
The petitioner moves to confirm the findings and conclusions of the hearing panel which, after a hearing, sustained the charges that respondent had converted funds from five estates totaling over $135,000; misrepresented the status of certain cases; failed to communicate with a client about the status of her claim; and neglected to prosecute two matters.
On this record, we confirm the hearing panel’s findings of fact and conclusions of law.
Accordingly, the petition should be granted, the findings of fact and conclusions of law of the hearing panel should be confirmed, respondent should be disbarred, and respondent’s name should be ordered stricken from the roll of attorneys in the State of New York, forthwith.
Sandler, J. P., Ross, Carro, Bloom and Rosenberger, JJ., concur.
*59Respondent is disbarred from practice as an attorney and counselor-at-law in the State of New York, effective September 16, 1985, and respondent’s application to resign is denied.